Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed non-mass explosive body for a fluid-disabled detonator, most notably the feature of, “…a skirt portion opposite the head portion, the skirt portion comprising a planar surface forming a gap between the skirt portion and an internal surface of the fluid-disabled detonator;… wherein the gap formed by the planar surface of the skirt portion, in combination with the varying diameter bore and the transverse bore are configured to introduce a fluid into the non-mass explosive body to disable the fluid-disabled detonator”, in combination with the other structure recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAMES S BERGIN/Primary Examiner, Art Unit 3641